Citation Nr: 0917257	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-36 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to 
December 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In August 2008, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate action.

The issue of consideration of the assignment of a TDIU on an 
extra-schedular basis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's only service connected disability is PTSD, 
evaluated as 50 percent disabling.  

2.  This case presents such an exceptional or unusual 
disability picture as to possibly render impractical the 
application of the regular schedular standards for a TDIU.


CONCLUSION OF LAW

The schedular standards for the assignment of a TDIU rating 
having not been met, the Veteran is entitled to consideration 
of the assignment of an extra-schedular TDIU rating.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the favorable determination and remand for 
further consideration, the Board finds that no further 
discussion of VCAA compliance is necessary. 


Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded if the above-stated percentage 
requirements are met and the evaluator determines that the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a) 
(2008).  All veterans who are shown to be unable to secure 
and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2008).  In cases where the 
schedular criteria are not met, an extraschedular rating is 
for consideration.  38 C.F.R. § 3.321 (2008).

In this case, the Veteran was awarded a 50 percent rating for 
his PTSD in a January 2006 RO decision, which was affirmed in 
an appeal for a higher initial rating in an August 2008 Board 
decision.  Service connection has only been established for 
PTSD.  Thus, he does not meet the specific percentage 
requirements of 38 C.F.R. § 4.16(a).  The Board, however, 
must also consider whether he is otherwise entitled to a TDIU 
pursuant to 38 C.F.R. § 4.16(b).

A March 2005 treatment report noted the Veteran has been 
married for 31 years, feels emotionally close to his wife, 
and has regular contact with two of his children.  He 
reported having a few good friends and that he tries to stay 
busy visiting acquaintances and lunching with his wife.  It 
was noted that following service, he worked as an automatic 
transmission mechanic for several companies for 34 years and 
then as a maintenance/repair man for IBM for 5 years.  It was 
noted that he has not worked since 1997 due to physical 
disabilities.  The December 2005 VA examination noted the 
Veteran providing a history that he quit work because his 
nerves were bad being around people.  It was noted that he 
and his wife will go out to dinner with fiends occasionally, 
that he attends church, and that they visit his wife's mother 
in a nursing home almost daily.

The Veteran underwent a VA examination in October 2008.  
Based on an examination of the Veteran and a review of the 
claims file, the VA psychiatrist provided a diagnosis of PTSD 
on Axis I.  In an addendum provided in February 2009, the 
psychiatrist concluded that it was more likely than not that 
the Veteran was unable to sustain gainful employment due to 
his PTSD.  The psychiatrist reasoned that while the Veteran 
was of an advanced age and he had some physical limitations, 
he had had unremitting symptoms of PTSD since the 1980s.  The 
psychiatrist noted that the Veteran stopped working in 1997, 
and his symptoms had continued on a chronic course.  His 
symptoms were noted to include nightmares, insomnia, 
flashbacks, hypervigilance, social avoidance of crowds, 
avoidance of family, irritability, crying spells, and 
suicidal ideation without a plan.  The psychiatrist 
maintained that the Veteran had not had substantial 
improvement in his symptoms that would favor a trial of 
returning to work.  

Information from the Veteran's former employer indicates that 
the Veteran retired in January 1998 and that he lost no time 
during the 12 months preceding his last date of employment 
due to a disability.  The Veteran's last day of work was 
approximately two months shy of his 62nd birthday.

The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the Veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA psychiatrist has 
opined that it is more likely than not that the Veteran is 
unable to sustain gainful employment due to his PTSD.  
Accordingly, the Veteran's case should be submitted to the 
Director of the Compensation and Pension Service for extra-
schedular consideration as the Veteran is unemployable by 
reason of service connected disability but fails to meet the 
requisite percentage standards.  See 38 C.F.R. § 4.16(b) 
(2008).  

ORDER

The Veteran's case warrants referral to the Director of the 
Compensation and Pension Service for consideration of the 
assignment of a TDIU on an extra-schedular basis, and to this 
extent only, the appeal is granted.  


REMAND

The Board is precluded by regulation from assigning a TDIU on 
an extra-schedular basis in the first instance and must refer 
this case to the Director of the Compensation and Pension 
Service for such consideration.  See Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Floyd v. Brown, 9 Vet. App. 88 (1996).



Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the 
Director of Compensation and Pension 
Service for consideration of the 
assignment of a TDIU on an extra-
schedular basis pursuant to 38 C.F.R. § 
4.16(b).  

2.  Thereafter, please readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the Veteran 
and his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


